SUTIN, Judge (specially concurring). I concur. John Doe properly appealed from the Amended Judgment and Sentence. (R. 91). I agree that the trial court lacked jurisdiction to enter the Amended Judgment and Sentence. However, I disagree that the presence of John Doe is necessary at a hearing, or that a hearing should be held to determine the issue of care and rehabilitation. Section 13-14-28(E) is set forth in the majority opinion. The first part of the statute, including that italicized, applies where proof is made that “. . . the child committed the acts by reason of which he is alleged ,to be delinquent or in need of supervision . . . .’’ However, “. . . evidence of the commission of an act which constitutes a felony is sufficient to sustain a finding that the child is in need of care or rehabilitation. . . .” [Emphasis added.] John Doe was convicted of two felonies, and the court found that John Doe was in need of care or rehabilitation. (R. 83). This finding is conclusive and cannot be challenged. All that is required is that the Amended Judgment and Sentence be re-filed. John Doe’s Brief-in-Chief made no record references, misspelled words with incorrect statements, and misspelled the name in a citation. It is obvious that the brief was not read before it was filed. A reputation as a good lawyer on appeal cannot be achieved in this manner. The quality of effective counsel on appeal has been recited in several opinions. This criticism will continue in hopes that it will indelibly imprint itself upon the minds of two young, aggressive and impressive attorneys who have defended their client with vigor.